PER CURIAM
Defendant appeals his conviction for manslaughter in the first degree, ORS 163.118, and the sentence on his conviction for unlawful use of a weapon, ORS 166.220. We reverse and remand.
Defendant was jointly indicted with Michael LeWayne Taylor and, after a joint trial, defendant and Taylor were found guilty of manslaughter in the first degree and unlawful use of a weapon. In Taylor’s appeal, we held that the trial court erred by admitting hearsay evidence, and we also remanded the unlawful use of a weapon conviction for resentencing. State v. Taylor, 133 Or App 503, 892 P2d 697, on recons 134 Or App 501, 895 P2d 357 (1995).
Defendant raises the same claims of error and the state concedes that the same holding should apply. We agree.
Conviction for unlawful use of a weapon affirmed and remanded for resentencing; conviction for manslaughter reversed and remanded for new trial.